;
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                            UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA
                 UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                       V.                               (For Offenses Committed On or After November 1, 1987)
             CHRISTIAN ABRAHAM GUEVARA (1)
                                                                           Case Number: 3:21-CR-00838-TWR

                                                                        Merle N Schneidewind
                                                                        Defendant's Attorney
    USM Number                         32357-509
    • -
    THE DEFENDANT:
    ~    pleaded guilty to count(s)         1 of the Information

    D    was found guilty on count(s)
         after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


    Title and Section / Nature of Offense                                                                                 Count
    8: 1324(a)(l )(A Xii) - Transportation Of Certain Aliens                                                                1




         The defendant is sentenced as provided in pages 2 through                3            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D   The defendant has been found not guilty on count(s)

    D   Count(s)                                                   is         dismissed on the motion of the United States.

    ~    Assessment : $100.00 - waived
         Pursuant to the motion of the United States under 18 USC 3573 , the special assessment provided for under 18 USC 3013 is
         waived and remitted as uncollectible.
    ~    NTA Assessment*:$ 5,000.00 - waived
         The Court finds the defendant indigent
         *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    ~    No fine                   •    Forfeiture pursuant to order filed                                         , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fi11es, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.

                                                                        June 7, 2021
                                                                        Date of Imposition of Sentence



                                                                        HON. TODD W. ROBINSON
                                                                        UNITED STATES DISTRICT filDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 CHRISTIAN ABRAHAM GUEVARA (1)                                            Judgment - Page 2 of 3
CASE NUMBER:               3:21-CR-00838-TWR




                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at                             A.M.              on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------
at                                        , with a certified copy of this judgment.
     ------------


                                                                 UNITED STATES MARSHAL



                                     By                   . DEPUTY UNITED STATES MARSHAL



                                                                                                 3:21-CR-00838-TWR
;
      AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

      DEFENDANT:               CHRISTIAN ABRAHAM GUEVARA (1)                                      Judgment - Page 3 of 3
      CASE NUMBER:             3:21-CR-00838-TWR

                                                  SUPERVISED RELEASE
    Upon release from imprisonment, the defendant will be on supervised release for a term of:
    3 years

                                                  SPECIAL CONDITIONS

    1. The defendant must not commit another federal, state, or local crime.




                                                                                                 3:21-CR-00838-TWR
